DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After further reconsideration of the Office Action mailed on 09/29/2020, the Examiner is hereby withdrawn that Office Action mailed on 09/29/2020 and a new group of rejection is made in view of Goserud (5,641,064) in view of Arnold et al (5,680,954) and Bailey et al (8,998,012).  To give applicant adequate opportunity to respond to this new position, this Office action is made NON-FINAL
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 5, 10-13, 17, 31, 33-35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Goserud (5,641,064) in view of Arnold et al (5,680,954) and Bailey et al (8,998,012)
As to claim 1 Goserud discloses a disk display (Figure 2), comprising a vessel (11) having a vessel cap (12) on a first end of the vessel: the vessel cap (12) being secured in the vessel, the vessel cap comprising a housing (12) having a wall defining an opening (25), the wall including a disk support extending radially inward into the opening (Figure 2 shows the wall 20 also considered as disk support that inward into the opening); and a disk retainer element (13) that is securable to the housing to hold a disk against the disk support (Figure 2).  However, Goserud does not disclose the vessel cap being secured on the vessel by first cooperating elements on the vessel cap and vessel that define a vessel cap trajectory for the vessel cap to move along when the vessel cap is being secured on the vessel, in which the trajectory flattens with increased insertion of the vessel cap in the vessel and the vessel having vessel features on the vessel that align to features on the housing when aligned indicates the housing is fully secured on the vessel.  
Arnold discloses cap secure to vessel (for sealing a crank case cover) with the cap (1) secured on the vessel by first cooperating elements (5) on the vessel cap and vessel that define a vessel cap trajectory (5) for the vessel cap to move along when the vessel cap is being secured on the vessel, in which the vessel cap trajectory flattens with increased insertion of the vessel cap in the vessel (Figures 1 and 7 shows first the end of the recess (5) cooperating with the projection (16) with the vessel cap trajectory flattens with increased insertion of the vessel cap) It would have been obvious to one of 
With regarding to the vessel having a vessel feature on the vessel that align to features on the housing when aligned, indicate the housing is fully secured on the vessel.  
Bailey et al  discloses a container (100) with body (115) and caps (110) the caps and the body having aligned feature (105) on both the housing (115) and the cap (110), and the alignment of the align features indicate the housing is fully secured on the body (column 2, lines 64-67 to column 3, lines 5 which teaches the lid and the body are threadably attached to each other by tightening until the cooperating element of the locking mechanism align and lock together which also serves as a sealing alignment indicator to indicate that the cap is fully secure to the container.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Goserud as modified with locking and align feature on the housing and the vessel as taught by Bailey to indicate the vessel is full secure to the housing to properly close the container and also provide a locking mechanism to lock the cap to the container.  
As to claim 5, Goserud as modified by Arnold further discloses the vessel cap trajectory is defined by one or more first grooves in one of the vessel cap and vessel (grooves in form in the cap), and one or more first knobs (16) that are configured to slide in the one or more first grooves.

As to claim 13, Goserud further discloses the vessel comprises a tube having an axis (Figure 3).
As to claim 17, Goserud further discloses the vessel has a second end and the second end incorporates a removable cap.

As to claim 31, Goserud discloses a vessel (10) and a vessel cap on a first end of the vessel, but does not disclose the vessel cap is secured on the vessel by first cooperating elements on the vessel cap and vessel that define a vessel cap trajectory for the vessel cap to move along when the vessel cap is being secured on the vessel, in which the vessel cap trajectory flattens with increased insertion of the vessel cap in the vessel.  Nevertheless, Arnold discloses cap secure to vessel (for sealing a crank case cover) with the cap (1) secured on the vessel by first cooperating elements (5) on the vessel cap and vessel that define a vessel cap trajectory (5) for the vessel cap to move 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the friction fit of the cap of Goserud with projection and recess with flattens trajectory as taught by Arnold to secure the cap with recess and projection having flatten trajectory to slowly secure the cap onto the opening of With regarding to the vessel having a vessel feature on the vessel that align to features on the housing when aligned indicate the housing is fully secured on the vessel.  
With regarding to the vessel having a vessel feature on the vessel that align to features on the housing when aligned, indicate the housing is fully secured on the vessel.  
Bailey et al  discloses a container (100) with body (115) and caps (110) the caps and the body having aligned feature (105) on both the housing (115) and the cap (110), and the alignment of the align features indicate the housing is fully secured on the body (column 2, lines 64-67 to column 3, lines 5 which teaches the lid and the body are threadably attached to each other by tightening until the cooperating element of the locking mechanism align and lock together which also serves as a sealing alignment indicator to indicate that the cap is fully secure to the container.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Goserud as modified with locking and align feature on 
As to claims 33-34, Goserud as modified further discloses the vessel cap trajectory is defined by one or more first grooves in one of the vessel cap and vessel (grooves in form in the cap), and one or more first knobs (16) that are configured to slide in the one or more first grooves.
As to claim 35, Goserud further discloses the vessel comprises a tube having an axis (Figure 3).
As to claim 38, Goserud further discloses the vessel has a second end and the second end incorporates a removable cap.
Claims 6-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goserud (5,641,064) in view of Arnold et al (5,680,954) and Bailey et al (8,998,012), further in view Pleven (7,490,716).
As to claims 6-7, Goserud as modified does not disclose the disk support comprises a flange forming a separate part from the housing, the flange being seated within the vessel cap and a disk held between the vessel cap and the disk support.  Nevertheless, Pleven discloses a coin holder (housing (2 and 5)) with disk support (13) position between the housing (2) and the disk, the disk support comprise a flange forming a separate part from the housing, the flange being seat within the housing, the further comprises a disk support (lower 5 and 11), and a disk support (lower 13) between the disk and the disk support).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
As to claim 8, Goserud as modified further discloses the disk is encased in a glass material (11) and since the device of Pleven is use to protect and display a coin, the glass material must be transparent or semi-transparent in order to display a coin.
As to claim 18, Goserud as modified further discloses the disk is a coin.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goserud (5,641,064) in view of Arnold et al (5,680,954) and Bailey et al (8,998,012) and Pleven (7,490,716), further in view of McDowell et al (2006/0102495).
As to claim 9, Goserud as modified does not disclose a first seal between the disk support and the disk and a second seal between the disk and disk retainer element.  Nevertheless, McDowell discloses a replica retainer (150), the coin retainer comprises an opening (between 151), a replica (157), a first seal (153) between the replica support (151) and the replica (157), and a second seal (154) is between the replica (157) and replica retainer element (152).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Goserud as modified with a first seal between the disk support and the disk and a second seal between the disk and disk retainer element as taught by McDowell protect the disk store within against water and dust.
s 14-16 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Goserud (5,641,064) in view of Arnold et al (5,680,954) and Bailey et al (8,998,012) in view of De Cleir et al (2006/0283832).
As to claims 14 and 16, Goserud as modified does not disclose the tube incorporates spiral features that extend axially lengthwise of the tube, at least some of which spiral features have differing axial lengths.  Nevertheless, De Cleir discloses a container body (10) with spiral feature (23, 24) that extend axially lengthwise of the container with some of which spiral feature having differing axis lengths (23 being longer and 24 is shorter).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Goserud as modified with spiral groove as taught by De Cleir to able to provide a gripping feature to the container of Goserud.
As to claim 15, Goserud as modifies does not disclose the spiral feature align to features on the housing when the housing is fully secured on the tube.  Nevertheless, Bailey discloses a container (100) with body (115) and caps (110) the caps and the body having aligned feature (105) on both the housing (115) and the cap (110), and the alignment of the align features indicate the housing is fully secured on the body (column 2, lines 64-67 to column 3, lines 5 which teaches the lid and the body are threadably attached to each other by tightening until the cooperating element of the locking mechanism align and lock together which also serves as a sealing alignment indicator to indicate that the cap is fully secure to the container.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Goserud as modified with spiral feature align to the feature of the 
As to claim 36, Goserud as modified does not disclose the tube incorporates spiral features that extend axially lengthwise of the tube, at least some of which spiral features have differing axial lengths.  Nevertheless, De Cleir discloses a container body (10) with spiral feature (23, 24) that extend axially lengthwise of the container with some of which spiral feature having differing axis lengths (23 being longer and 24 is shorter).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Goserud with spiral groove as taught by De Cleir to able to provide a gripping feature to the container of Goserud.
As to claim 37, Goserud as modifies does not disclose the spiral feature align to features on the housing when the housing is fully secured on the tube.  Nevertheless, Bailey discloses a container (100) with body (115) and caps (110) the caps and the body having aligned feature (105) on both the housing (115) and the cap (110), and the alignment of the align features indicate the housing is fully secured on the body (column 2, lines 64-67 to column 3, lines 5 which teaches the lid and the body are threadably attached to each other by tightening until the cooperating element of the locking mechanism align and lock together which also serves as a sealing alignment indicator to indicate that the cap is fully secure to the container.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Goserud as modified with spiral feature align to the feature of the housing as taught by Bailey able to provide an indication of aligned the spiral feature to the locking features on the housing to indicate the securing of the cap to the vessel.  

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Friedl (3,181,725) in view of Bailey et al (8,998,012)
Friedl discloses a closure for a container (Figure 1 and Figure 2) with the cap secured on the vessel by first cooperating elements on the vessel cap (13) and vessel that define a vessel cap trajectory (19 or 34) for the vessel cap to move along when the vessel cap is being secured on the vessel, in which the vessel cap trajectory forms a helix having a continuously increasing helix angle (Figure 1 shows the recess is increase angle).  However, Friedl does not disclose the vessel having a vessel feature on the vessel that align to features on the housing when aligned indicates the housing is fully secured on the vessel.   Bailey et al  discloses a container (100) with body (115) and caps (110) the caps and the body having aligned feature (105) on both the housing (115) and the cap (110), and the alignment of the align features indicate the housing is fully secured on the body (column 2, lines 64-67 to column 3, lines 5 which teaches the lid and the body are threadably attached to each other by tightening until the cooperating element of the locking mechanism align and lock together which also serves as a sealing alignment indicator to indicate that the cap is fully secure to the container.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Friedl with locking and align feature on the housing and the vessel as taught by Bailey to indicate the vessel is full secure to the housing to properly close the container and also provide a locking mechanism to lock the cap to the container.  
s 39-40, 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Goserud (5,641,064) in view of Bailey et al (8,998,012) and De Cleir et al (2006/0283832).
As to claims 39-40 and 43, Goserud discloses a container (10) comprises a tube (11) having an axis; a cap (12) on a first end of the tube and a second end having a second removable cap (12, Goserud discloses paired closure caps).  However, Goserud does not disclose the tube incorporating tube features that extend axially lengthwise of the tube, at least some of which tube features have differing axial lengths, the features form spiral features and  in which the tube feature aligned to cap feature on the cap when aligned indicate the cap is fully secured on the tube.  Nevertheless, De Cleir discloses a container body (10) with spiral feature (23, 24) that extend axially lengthwise of the container with some of which spiral feature having differing axis lengths (23 being longer and 24 is shorter).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Goserud with spiral groove as taught by De Cleir to able to provide a gripping feature to the container of Goserud.  Bailey et al  discloses a container (100) with body (115) and caps (110) the caps and the body having aligned feature (105) on both the housing (115) and the cap (110), and the alignment of the align features indicate the housing is fully secured on the body (column 2, lines 64-67 to column 3, lines 5 which teaches the lid and the body are threadably attached to each other by tightening until the cooperating element of the locking mechanism align and lock together which also serves as a sealing alignment indicator to indicate that the cap is fully secure to the container.  It would have been obvious to one of ordinary skill in the 
As to claim 42, Goserud as modifies does not disclose the spiral feature align to features on the housing when the housing is fully secured on the tube.  Nevertheless, Bailey discloses a container (100) with body (115) and caps (110) the caps and the body having aligned feature (105) on both the housing (115) and the cap (110), and the alignment of the align features indicate the housing is fully secured on the body (column 2, lines 64-67 to column 3, lines 5 which teaches the lid and the body are threadably attached to each other by tightening until the cooperating element of the locking mechanism align and lock together which also serves as a sealing alignment indicator to indicate that the cap is fully secure to the container.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Goserud as modified with spiral feature align to the feature of the housing as taught by Bailey able to provide an indication of aligned the spiral feature to the locking features on the housing to indicate the securing of the cap to the vessel.  
Response to Arguments
Applicant’s arguments, see page 8, filed 01/29/2021, with respect to the rejection(s) of claim(s) 1,5,10-13,17,31,33-35 and 38 under 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Goserud (5,641,064),  Arnold et al (5,680,954) and Bailey et al (8,998,012).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702.  The examiner can normally be reached on Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN HOI CHEUNG/           Primary Examiner, Art Unit 3736